In a coram, nobis proceeding, defendant appeals from an order of the Court of Special Sessions of the City of Hew York, County of Queens, dated January 4, 1962, which denied, without a hearing, his application to vacate a judgment of said court, rendered August 10, 1960 after trial, convicting him (and two codefendants) of violating sections 974 and 975 of the Penal Law relating to the game of policy, and imposing sentence. Order affirmed.
No opinion. Beldoek, P. J., Kleinfeld, Christ. Hill and Hopkins, JJ., concur.